-4	DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The amendment filed 8/2/2022 has been entered.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Species B in the reply filed on 8/2/2022 is acknowledged.  The traversal is on the grounds that Claim 1 has been amended in a form which refers to a single species of the generic invention making it so that all claims share the same special technical feature since none of the cited references teach a luminaire head as presently claimed by incorporating the features of Claim 12 into Claim 1, since Stavely does not disclose or suggest the rotatable element is provided to the first support and the movement of the second support with respect to the first support is a translational movement, Schmidt does not disclose or suggest a rotatable element provided to one of the first support or second support, Schmidt does not disclose or suggest the first conversion portion and the second conversion portion of Claim 1, and Schmidt does not disclose the movement of the second support with respect to the first support is a translational movement, Becker includes no conversion of motion and does not disclose a translation movement, Bergman is silent regarding using a conversion of motion and does not disclose a translational movement, and Claims 33 and 34 include features of the first conversion portion, second conversion portion, and the translational movement.  This is not found persuasive because even as amended such that Claims 1 and 33 include the technical feature of the first conversion portion, the second conversion portion, and the translational movement, this is not a special technical feature (please see below rejection under 35 U.S.C. 102(a)(1) of at least Claim 1).  Therefore, since Claims 15, 24, 28-30, 32 are not encompassed by the species of Figures 2A-2C, these claims are therefore not elected by the applicant, and are not further examined in this Office Action.  Particularly, Claim 15 includes the first conversion portion comprising a circular gear element portion and the second conversion portion comprising a linear gear element portion, while the elected embodiment of Species 2A-2C includes a first conversion portion comprising a cylindrical element and an eccentric element and second conversion portion comprising a guiding element (see Specification page 28 lines 5-9 and lines 33-35), Claim 24 includes moving means configured to move the second support with respect to the first support over a distance below 90% of the internal dimension D of the lens element, preferably below 50% of the internal dimension D of the lens element, which is discussed such that moving means [30] of the embodiment of Species 3A and 3B is configured to move the second support in such a way (see Specification page 30 lines 33-36 and page 31 lines 1-3 and page 32 lines 5-11) and sufficient explanation detailing the configuration of the moving means is not provided or shown in the Figures, particularly in Figures 2A-2C or in the description describing the arrangement of Figures 2A-2C relating such arrangement with the embodiment of Figures 2A-2C, Claim 28 includes the actuation element comprising a ferromagnetic material or magnetic element, which is disclosed in the Specification page 26 lines 20-22 as being related to the embodiment of Figured 1A-1B and in the Specification page 30 lines 19-23 as being related to the embodiment of Figure 3A-3B and 4A-4C, and no description of the actuator of the elected embodiment of Figures 2A-2C is provided, Claim 29 includes a stopping means configured to stop the movement of the second support with respect to the first support past a predetermined point along at least one movement direction of the moving means, but a stopping means and the predetermined point along the at least one movement direction of the moving means is not shown in the embodiment of Figures 2A-2C and is not disclosed in the Specification relative the embodiment of Figures 2A-2C, but is discussed relative Figures 4A-4C in Specification page 32 lines 19-24, Claim 30 includes the moving means comprising a rotating actuator preferably a stepper motor and comprises a controlling means configured to control the moving means, which is discussed relative the embodiment of Figures 1A and 2B in the Specification page 26 lines 22-24 and lines 35-36 and page 27 lines 1-9, and relative the embodiment of Figures 3A and 3B in the Specification page not shown in Figures 2A-2C or discussed in the Specification relative the embodiment of Figures 2A-2C, and Claim 32 depends from Claim 30 and further includes a remote device configured to send lighting data and the controlling means controls the moving means based on the received lighting data and discussed in the Specification relative the embodiment of Figures 1A-1B in page 26 lines 35-36 and page 27 lines 10-21.  Claims 1-4, 6, 8, 17, 19, 21, 22, 27, 33, and 34, which are drawn to the embodiment of Figures 2A-2C are therefore elected and will be examined.
Therefore, Claims 15, 24, 28-30 and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/2/2022.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rotatable element  provided to the first support and the second conversion portion provided to the second support and the plurality of light sources arranged on the first support and plurality of optical elements arranged on the second support of Claim 1 lines 7-10 and Claim 1 lines 17-20, the rotatable element  provided to the second support and the second conversion portion provided to the first support and the plurality of light sources arranged on the first support and plurality of optical elements arranged on the second support of Claim 1 lines 7-10 and Claim 1 lines 17-20, the rotatable element  provided to the first support and the second conversion portion provided to the second support and the plurality of light sources arranged on the second support and plurality of optical elements arranged on the first support of Claim 1 lines 7-10 and Claim 1 lines 17-20, the rotatable element  provided to the second support and the second conversion portion provided to the first support and the plurality of light sources arranged on the second support and plurality of optical elements arranged on the first support of Claim 1 lines 7-10 and Claim 1 lines 17-20, the one or more positioning elements comprising one or more protuberances cooperating with at least one corresponding depression provided to the moving means of Claim 6 lines 1-3, the one or more positioning elements comprises one or more depressions cooperating with at least one corresponding depression provided to the moving means of Claim 6 lines 1-3, the one or more positioning elements comprises one or more protuberance cooperating with at least one corresponding depression provided to the moving means of Claim 6 lines 1-3, the one or more positioning elements comprises one or more protuberances cooperating with at least one corresponding protuberance provided to the moving means of Claim 6 lines 1-3, the first support comprising an optical plate integrating the one or more optical elements of Claim 21 lines 1-2, the actuation element of Claim 27 line 2, the rotatable element  provided to the first support and the second conversion portion provided to the second support and the plurality of light sources arranged on the first support and plurality of optical elements arranged on the second support and the second conversion element is integral to the second support of Claim 33 lines 7-10 and Claim 33 lines 17-22, the rotatable element  provided to the second support and the second conversion portion provided to the first support and the plurality of light sources arranged on the first support and plurality of optical elements arranged on the second support and the second conversion element is integral to the second support of Claim 33 lines 7-10 and Claim 33 lines 17-22, the rotatable element  provided to the first support and the second conversion portion provided to the second support and the plurality of light sources arranged on the second support and plurality of optical elements arranged on the first support and the second conversion portion is integral to the first support of Claim 33 lines 7-10 and Claim 33 lines 17-22, the rotatable element  provided to the second support and the second conversion portion provided to the first support and the plurality of light sources arranged on the second support and plurality of optical elements arranged on the first support and the second conversion element is integral to the first support of Claim 33 lines 7-10 and Claim 33 lines 17-22, the rotatable element  provided to the first support and the second conversion portion provided to the second support and the plurality of light sources arranged on the first support and plurality of optical elements arranged on the second support of Claim 34 lines 7-11 and Claim 34 lines 15-20, the rotatable element  provided to the second support and the second conversion portion provided to the first support and the plurality of light sources arranged on the first support and plurality of optical elements arranged on the second support of Claim 34 lines 7-11 and Claim 34 lines 15-20, the rotatable element  provided to the first support and the second conversion portion provided to the second support and the plurality of light sources arranged on the second support and plurality of optical elements arranged on the first support of Claim 34 lines 7-11 and Claim 34 lines 15-20, the rotatable element  provided to the second support and the second conversion portion provided to the first support and the plurality of light sources arranged on the second support and plurality of optical elements arranged on the first support of Claim 34 lines 7-11 and Claim 34 lines 15-20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 27 line 2 discloses “an actuation element”.  Such language is not utilized in the Specification.

Claim Objections
Claims 2, 4, 6, 17, and 21 are objected to because of the following informalities: 
Claim 2 line 2 “comprises one or more” should be --comprises the one or more--
Claim 4 line 4 utilizes the phrasing “optionally”.  The examiner notes that this phrasing implies the limitation follow such phrasing is not required by the claim.  Therefore, if the applicant determine the “optional” limitation should be required by the claim and included in the claim scope, the phrasing “optionally” should be removed.  Otherwise, the phrasing “optionally” and the limitation following “optionally” should be removed from the claim language.
Claim 6 line 4 utilizes the phrasing “optionally”.  The examiner notes that this phrasing implies the limitation follow such phrasing is not required by the claim.  Therefore, if the applicant determine the “optional” limitation should be required by the claim and included in the claim scope, the phrasing “optionally” should be removed.  Otherwise, the phrasing “optionally” and the limitation following “optionally” should be removed from the claim language.
Claim 17 line 3 utilizes the phrasing “optionally”.  The examiner notes that this phrasing implies the limitation follow such phrasing is not required by the claim.  Therefore, if the applicant determine the “optional” limitation should be required by the claim and included in the claim scope, the phrasing “optionally” should be removed.  Otherwise, the phrasing “optionally” and the limitation following “optionally” should be removed from the claim language.
Claim 21 line 3 utilizes the phrasing “optionally”.  The examiner notes that this phrasing implies the limitation follow such phrasing is not required by the claim.  Therefore, if the applicant determine the “optional” limitation should be required by the claim and included in the claim scope, the phrasing “optionally” should be removed.  Otherwise, the phrasing “optionally” and the limitation following “optionally” should be removed from the claim language.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
With regards to Claim 27, lines 1-3 recite the limitation “the moving means further comprises an actuation element configured for being actuated such that the rotational movement of the rotatable element is achieved”.  The applicant has identified Claim 27 as being generic on page 2 of the Remarks filed 8/2/2022.  However, the Specification does not disclose the configuration of the actuation element [38] with regards to the elected embodiment of Figures 2A-2C.  The actuation element [38] of Figure 1A which is shaped to be actuated by a flathead screwdriver (see Specification page 26 lines19-21), and the Specification page 26 lines 21-25 further discloses the actuation element may be a knob, a lever, or comprise a ferromagnetic material or a magnet, or the moving means may comprise a rotating actuator, preferably a stepper motor, to activate the rotatable element, or a bi-metal actuator configured for rotating the rotatable element via a ratchet element, none of which are shown in the Figures.  The Specification further discusses on page 30 lines 10-11 and lines 21-25 the actuation element [38] in the embodiment including Figures 3A-3B, which is a lever including a ferromagnetic material.  However, the actuation element [38] shown in Figures 2A-2C is substantially different from the appearance of the actuation elements [38] shown in Figures 1A, 1B, 3A, 3B, and 4A-4C, and no discussion pertaining to the functional configuration of the actuation element [38] of Figures 2A-2C is provided in the Specification.  Therefore, the Specification fails to disclose the required configuration of the actuation element of elected Figures 2A-2C which is required to provide and capable of providing the rotational movement of the rotatable element.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to Claim 33, line 17 recites the limitation “the second conversion element”.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is unclear as to whether this “second conversion element” of Claim 33 line 17 is intended to be the same as the “second conversion portion” of Claim 33 line 10, or whether it is intended to refer to a separate element entirely, an element comprising the second conversion portion, or an element forming part of the second conversion portion.  For the purpose of examination, the examiner understands this limitation such that “the second conversion element” of Claim 33 line 17 is a typographical error intended to refer to the second conversion portion.  The applicant is encouraged to clarify in the claim language the intended limitation and provide sufficient antecedent basis for the intended limitation.

Applications filed after March 15th 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-3, 8, 17, 21, 22, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwӓrzler (DE 202015102145; please see attached translation for reference to pages).
With regards to Claim 1, Schwӓrzler discloses a luminaire system comprising: - a first support [71] (see top of page 6 and Figure 4); - a second support [34] movable with respect to said first support [71] (see top of page 6 and Figure 4); - a moving means [3] configured to move the second support [34] relative to the first support [71] in a movement plane substantially parallel to the first support [71] (see middle of page 6 and Figure 4); - wherein the moving means [3] comprises: - a rotatable element [311] provided to one of the first support [71] or second support [34] and configured for rotating around a rotation axis perpendicular to the movement plane (see middle of page 6 and Figures 3 and 4); and wherein the rotatable element [311] comprises a first conversion portion cooperating with a second conversion portion (see middle of page 6 and Figures 3 and 4; due to the rotation of the rotatable element [311] and the engagement of the first and second conversion portions, the first and second conversion portions cooperate to move the second support [34] relative the first support [71]), said second conversion portion provided to the other one of the first support [71] or second support [34] (see middle of page 6 and Figure 4); - wherein the first and second conversion portion are configured for converting a rotational movement of the rotatable element [311] into a movement of the second support [34] with respect to the first support [71] in said movement plane (see top half and middle of page 6; the second support [34] substantially translates in a plane parallel to the first support [71]); - wherein the movement of the second support [34] with respect to the first support [71] is a translational movement (see top half and middle of page 6; the second support [34] substantially translates in a plane parallel to the first support [71]), - wherein a plurality of light sources [21] is arranged on one of the first support [71] and the second support [34], and is configured to emit light through one or more optical elements [1] associated with the plurality of light sources [2] and arranged on the other one of the first support [71] and the second support [34] (see bottom of page 5 and Figure 4).

With regards to Claim 2, Schwӓrzler discloses the luminaire system as discussed above with regards to Claim 1.
Schwӓrzler further discloses the first support [71] comprises said plurality of light sources [21] and the second support [34] comprises one or more optical elements [1] associated with the plurality of light sources [21] (see Figure 4).

With regards to Claim 3, Schwӓrzler discloses the luminaire system as discussed above with regards to Claim 1.
Schwӓrzler further discloses the rotatable element [311] extends through the second support [34] (see Figures 3 and 4), and the rotation axis is fixed with respect to the first support [71] (see middle of page 6 and Figures 3 and 4).

With regards to Claim 8, Schwӓrzler discloses the luminaire system as discussed above with regards to Claim 1.
Schwӓrzler further discloses a guiding means [4] configured for guiding the movement of the second support [34] with respect to the first support [71] (see middle of page 4 and Figures 3 and 4).


With regards to Claim 17, Schwӓrzler discloses the luminaire system as discussed above with regards to Claim 1.
Schwӓrzler further discloses the first conversion portion comprises an eccentric element [3111], and the second conversion portion comprises a guiding element cooperating with the eccentric element [3111] (see middle of page 6 and Figures 3 and 4); and, optionally, wherein the guiding element extends in a direction perpendicular to a movement direction of the second support (due to the phrasing “optionally”, this limitation is not required by the claim).

With regards to Claim 21, Schwӓrzler discloses the luminaire system as discussed above with regards to Claim 1.
Schwӓrzler further discloses the first [71] or second [34] support comprises an optical plate integrating the one or more optical elements [1] (see Figure 6), and optionally a frame, wherein the optical plate is carried by the frame (due to the phrasing “optionally”, this limitation is not required by the claim).

With regards to Claim 22, Schwӓrzler discloses the luminaire system as discussed above with regards to Claim 1.
Schwӓrzler further discloses the plurality of light sources [21] is arranged in a two-dimensional array of at least two rows and at least two columns; and/or wherein the one or more optical elements comprises a plurality of lens elements [1] associated with the plurality of light sources [21] (see middle of page 3 and Figures 3 and 6).

With regards to Claim 33, Schwӓrzler discloses a luminaire system comprising: - a first support [71] (see top of page 6 and Figure 4); - a second support [34] movable with respect to said first support [71] (see top of page 6 and Figure 4); - a moving means [3] configured to move the second support [34] relative to the first support [71] in a movement plane substantially parallel to the first support [71] (see middle of page 6 and Figure 4); - wherein the moving means [3] comprises: - a rotatable element [311] provided to one of the first support [71] or second support [34] and configured for rotating around a rotation axis perpendicular to the movement plane (see middle of page 6 and Figures 3 and 4); and wherein the rotatable element [311] comprises a first conversion portion cooperating with a second conversion portion (see middle of page 6 and Figures 3 and 4; due to the rotation of the rotatable element [311] and the engagement of the first and second conversion portions, the first and second conversion portions cooperate to move the second support [34] relative the first support [71]), said second conversion portion provided to the other one of the first support [71] or second support [34] (see middle of page 6 and Figure 4); - wherein the first and second conversion portion are configured for converting a rotational movement of the rotatable element [311] into a movement of the second support [34] with respect to the first support [71] in said movement plane (see top half and middle of page 6; the second support [34] substantially translates in a plane parallel to the first support [71]); - wherein the movement of the second support [34] with respect to the first support [71] is a translational movement (see top half and middle of page 6; the second support [34] substantially translates in a plane parallel to the first support [71]); - wherein the second conversion element is integral to the other one of the first support [71] or the second support [34] (see middle of page 6 and Figure 3); - wherein a plurality of light sources [21] is arranged on one of the first support [71] and the second support [34], and is configured to emit light through one or more optical elements [1] associated with the plurality of light sources [2] and arranged on the other one of the first support [71] and the second support [34] (see bottom of page 5 and Figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Schwӓrzler (DE 202015102145; please see attached translation for reference to pages) in view of Mignot et al. (WO 2018028926; please see attached translation for reference to pages).
With regards to Claim 4, Schwӓrzler discloses the luminaire system as discussed above with regards to Claim 1.
Schwӓrzler does not disclose one or more positioning elements; wherein the moving means is configured for cooperating with the one or more positioning elements to position the second support with respect to the first support in a plurality of predetermined positions; and, optionally, wherein the one or more positioning elements is configured such that the plurality of predetermined positions corresponds with a plurality of lighting patterns on a surface, said plurality of lighting patterns having a plurality of different illuminated surface areas.
Mignot et al. teaches one or more positioning elements [13] (see bottom of page 6 and Figure 5); wherein the moving means [40] is configured for cooperating with the one or more positioning elements [13] to position the second support [30] with respect to the first support [10] in a plurality of predetermined positions (see bottom of page 6 and top of page 7); and, optionally, wherein the one or more positioning elements is configured such that the plurality of predetermined positions corresponds with a plurality of lighting patterns on a surface, said plurality of lighting patterns having a plurality of different illuminated surface areas (due to the phrasing “optionally”, this limitation is not required by the claim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the luminaire system of Schwӓrzler to include one or more positioning elements, and the moving means is configured for cooperating with the one or more positioning elements to position the second support with respect to the first support in a plurality of predetermined positions; and, optionally, wherein the one or more positioning elements is configured such that the plurality of predetermined positions corresponds with a plurality of lighting patterns on a surface, said plurality of lighting patterns having a plurality of different illuminated surface areas as taught by Mignot et al.  One would have been motivated to do so in order to provide desired optical shaping of the light from the light sources (see Mignot et al. top of page 7).

With regards to Claim 6, Schwӓrzler and Mignot et al. disclose the luminaire system as discussed above with regards to Claim 4.
Schwӓrzler does not disclose the one or more positioning elements comprises one or more depressions or protuberances cooperating with at least one corresponding depression or protuberance provided to the moving means; and, optionally, wherein the one or more depressions or protuberances is provided in or on the first or second support.
Mignot et al. teaches the one or more positioning elements [13] comprises one or more depressions or protuberances (see bottom of page 6 and top of page 7 and Figure 5) cooperating with at least one corresponding depression or protuberance [51,52,53,54] provided to the moving means [40] (see bottom of page 5 and Figure 4); and, optionally, wherein the one or more depressions or protuberances is provided in or on the first or second support (due to the phrasing “optionally”, this limitation is not required by the claim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the luminaire system of Schwӓrzler to include the one or more positioning elements comprises one or more depressions or protuberances cooperating with at least one corresponding depression or protuberance provided to the moving means, and optionally, wherein the one or more depressions or protuberances is provided in or on the first or second support as taught by Mignot et al.  One would have been motivated to do so in order to provide desired optical shaping of the light from the light sources (see Mignot et al. top of page 7).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Schwӓrzler (DE 202015102145; please see attached translation for reference to pages) in view of Rasmussen (US 2019/0017680).
With regards to Claim 27, Schwӓrzler discloses the luminaire system as discussed above with regards to Claim 1.
Schwӓrzler does not disclose the moving means further comprises an actuation element configured for being actuated such that the rotational movement of the rotatable element is achieved.
Rasmussen teaches the moving means further comprises an actuation element [414] configured for being actuated such that the rotational movement of the rotatable element is achieved (see paragraph 57 and Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the moving means of Schwӓrzler to include an actuation element configured for being actuated such that the rotational movement of the rotatable element is achieved as taught by Rasmussen.  One would have been motivated to do so in order to allow the moving means to be accessed from external to the luminaire system (see Rasmussen paragraph 57).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Schwӓrzler (DE 202015102145; please see attached translation for reference to pages) in view of Bory et al. (US 2021/038740).
With regards to Claim 34, Schwӓrzler discloses a luminaire system comprising: - a first support [71] (see top of page 6 and Figure 4); - a second support [34] movable with respect to said first support [71] (see top of page 6 and Figure 4); - a moving means [3] configured to move the second support [34] relative to the first support [71] in a movement plane substantially parallel to the first support [71] (see middle of page 6 and Figure 4); - wherein the moving means [3] comprises: - a rotatable element [311] provided to one of the first support [71] or second support [34] and configured for rotating around a rotation axis perpendicular to the movement plane (see middle of page 6 and Figures 3 and 4); and wherein the rotatable element [311] comprises a first conversion portion cooperating with a second conversion portion (see middle of page 6 and Figures 3 and 4; due to the rotation of the rotatable element [311] and the engagement of the first and second conversion portions, the first and second conversion portions cooperate to move the second support [34] relative the first support [71]), said second conversion portion provided to the other one of the first support [71] or second support [34] (see middle of page 6 and Figure 4); - wherein the first and second conversion portion are configured for converting a rotational movement of the rotatable element [311] into a movement of the second support [34] with respect to the first support [71] in said movement plane (see top half and middle of page 6; the second support [34] substantially translates in a plane parallel to the first support [71]); - wherein a plurality of light sources [21] is arranged on one of the first support [71] and the second support [34], and is configured to emit light through a plurality of lens elements [1] associated with the plurality of light sources [2] and arranged on the other one of the first support [71] and the second support [34] (see bottom of page 5 and Figure 4).
Schwӓrzler does not disclose the plurality of lens elements is a plurality of free-form lens elements and said plurality of free-form lens elements having a varying profile along the translational movement direction of the second support with respect to the first support such that, when translated, the light distribution of the luminaire system is altered.
Bory et al. teaches a plurality of light sources [51] is configured to emit light through a plurality of free-form lens elements [41] associated with the plurality of light sources [51] (see paragraph 124), said plurality of free-form lens elements [41] having a varying profile along the translational movement direction of the second support with respect to the first support such that, when translated, the light distribution of the luminaire system is altered (see paragraph 128 and Figures 11A-11C).

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to Claim 19, the prior art of record fails to disclose or fairly suggest a guiding means configured for guiding the movement of the second support with respect to the first support, the guiding means comprises a plurality of elongated guiding holes located in the first or second support, and the plurality of elongated guiding holes is extending in a direction perpendicular to the extending direction of the hole of the guiding element, in combination with the remaining limitations of Claim 19 and the claim or claims from which it depends.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the reference Heemstra (US 2019/0203909), which discloses at least a lighting system having an array of optical elements which translate relative a substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875